Citation Nr: 0947254	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative left medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which continued the Veteran's 20 percent 
evaluation for post-operative left medial meniscectomy and 
denied service connection for bilateral hearing loss, 
rheumatoid arthritis, athletes foot, tinnitus, acid reflux, 
sleep apnea, cervical spondylosis, and an arthritic hip 
condition.  The Veteran submitted a July 2006 notice of 
disagreement regarding the increased rating claim on appeal 
and the claims for service connection for bilateral hearing 
loss and tinnitus.  He later withdrew the service connection 
claims.  The RO issued a Statement of the Case (SOC) in 
January 2007, and the Veteran submitted a substantive appeal 
regarding on the increased rating claim, as addressed on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.

In this case, the Veteran last received a VA examination in 
November 2005.  The Veteran, through his representative have 
indicated that his knee has worsened that an additional VA 
examination is necessary to assess his current level of 
disability.  VA has a duty to assist the Veteran, which 
includes conducting a thorough and contemporaneous medical 
examination.  See Hyder v. Derwinski, 1Vet. App. 221 (1991); 
Green v. Derwinsky, 1 Vet. App. 121, 124 (1991); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  As the Veteran has 
not received a VA examination in four years and has indicated 
that his condition has worsened since his previous 
examination, the Board finds that the Veteran should be 
afforded a current VA examination to ascertain the current 
symptomatology of his left knee disorder. 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
increased rating claim, the claim will be denied.  38 C.F.R. 
§ 3.655(b) (2009).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for his left knee 
since 2005.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
joints examination to determine the 
current state of his left knee 
disability.  All indicated tests and 
studies are the be performed.  Prior to 
the examination, the claims file must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  The 
left knee examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Joints, 
revised April 20, 2009.  The examiner's 
evaluation should also include an 
evaluation of the Veteran's meniscectomy 
scars.

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


